This is an action for *Page 316 
damages. The appeal is by transcript. A motion to dismiss has been filed on the ground that the certificate of the clerk is not sufficient. The certificate purports to certify that it contains a true and correct copy of certain pleadings filed in the cause. The appeal must be dismissed upon the following authorities: Schabel v. Wright, 179 Okla. 73, 64 P.2d 855; Render v. Dodson, 179 Okla. 352, 66 P.2d 14; Wade v. Mitchell,14 Okla. 168, 79 P. 95; McGuire v. Rash, 89 Okla. 132,214 P. 698; Thomas v. Potter, 164 Okla. 212, 23 P.2d 381.
The appeal is dismissed.
BAYLESS, V. C. J., and PHELPS, CORN, GIBSON, and HURST, JJ., concur.